DETAILED ACTION

Notice of Transfer
The present application has been transferred to Examiner Atul P. Khare.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The election without traverse of Group 2, claims 22-29, 32, and 33 in the reply filed on 12 July 3032 is acknowledged.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gavin N. Manning on 03 September 2021.


The application has been amended as follows: 

1.	(Cancelled) 

2-3. 	(Previously Cancelled)

4. 	(Cancelled) 

5-7. 	(Previously Cancelled)

8-9. 	(Cancelled) 

10. 	(Previously Cancelled)

11. 	(Cancelled) 

12. 	(Previously Cancelled)

13-14. 	(Cancelled) 

15-19.	(Previously Cancelled)

20-21. 	(Cancelled)

22.  	(Currently Amended) A method for manufacturing a heat-shrinkable polymer probe sleeve[
extruding[
 said extrusion and before relaxation of the polymer reaches equilibrium;
wherein the cooled tube is configured as a probe sleeve configured to shrink into contact with an outer surface of a downhole probe upon re-heating, wherein the probe sleeve comprises two or more spider-lines each corresponding to a respective one of the two or more spider legs of the spider die, and wherein a[ number and orientation of the two or more spider legs[ of the die[ are selected based at least on a desired mode of shrinking for the probe sleeve upon said re-heating[

23.  	(Currently Amended) The method of claim 22 wherein a length of time after said extrusion and before said cooling of the tube is less than the time required for the polymer to relax. 

24.  	(Previously Presented) The method of claim 22 further comprising stretching the tube before relaxation of the polymer reaches equilibrium.

25.  	(Previously Presented) The method of claim 24 wherein stretching the tube induces an amount of stress that is less than a stress required to craze the polymer.

26.  	(Currently Amended) The method of claim 22 wherein the[ two or more spider legs are evenly spaced apart around the mandrel.

27.  	(Currently Amended) The method of claim 22 further comprising adding additional polymer to an external surface of the[ tube to reinforce[ the two or more[ spider-lines.

28.  	(Original) The method of claim 27 wherein the additional polymer is added to the external surface of the tube as the polymer passes through the die.

29.  	(Currently Amended) The method of claim 22 wherein the polymer[

30-31. 	(Previously Cancelled)

32.  	(Currently Amended) The method of claim 22 wherein the[ tube is cylindrical[

33.  	(Currently Amended) A[ forming a downhole assembly, the method comprising inserting a downhole probe into a bore of the heat-shrinkable probe sleeve manufactured according to the method of claim 22 and subsequently heating the sleeve to shrink the sleeve into gripping contact with an outer surface of the downhole probe.

34-40. 	(Previously Canceled)

41.	(New) The method of claim 27 wherein the additional polymer forms a protrusion at each of the two or more spider-lines, each of the protrusions extending longitudinally along substantially an entire length of the external surface of the tube and being configured to engage radially inwardly extending projections of a downhole assembly centralizer.








Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the manufacture of heat-shrinkable polymer tubular articles is generally known, including for example as probe sleeves for downhole drilling, and including by general steps of extrusion followed by cooling, while it is generally known to utilize a spider die for extrusion of a tubular article, whereby molten polymer material flows around spider legs of the spider die and rejoins to form seams at locations corresponding to the spider legs, and while it is generally known to prevent formation of spider-lines corresponding to such spider legs, the prior art of record does not teach or fairly suggest the claimed combination of steps and features, in particular whereby the claimed extruding is performed to form the claimed tube using the claimed die, with cooling taking place to the claimed temperature before relaxation of the claimed polymer reaches equilibrium, and with the cooled tube being configured as a probe sleeve configured to shrink into contact with an outer surface of a downhole probe upon re-heating, wherein the probe sleeve comprises two or more spider-lines each corresponding to a respective one of the claimed spider legs of the spider die, and wherein a number and orientation of the two or more spider legs are selected based at least on a desired mode of shrinking for the probe sleeve upon said re-heating.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure but does not teach or fairly suggest the claimed combination of steps and features as outlined under the Reasons for Allowance set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742